Title: From George Washington to Francis Fauquier, 28 September 1758
From: Washington, George
To: Fauquier, Francis



[Raystown, 28 September 1758]
To the Honorable Governor Fauquier.Honble Sir,

I forgot to notice in my last (of the 25th instant) that a Flag of truce was sent to Fort du Quesne by Colo. Bouquet. It is now returned, and we learn with certainty (tho’ few things have yet transpired) that Major Grant with two other Highland officers, and Major Lewis, with two officers of the Royal Americans—and one belonging to Pennsylvania, together with 2 Sergeants and 30 private men, were made prisoners in the late action, and sent immediately to Montreal. From all the accounts I have yet been able to collect, it appears very clear, that this was either a very ill-concerted or very ill-executed plan: perhaps both: but it seems to be generally acknowledged, that Major Grant exceeded his orders in some particulars; and that no disposition was made for engaging.
The troops were divided—which caused the Front to give way, and put the whole into confusion—except the virginians, commanded by Captn Bullett, who were (in the hands of Providence!) a means of preventing all of our People from sharing one common fate.
This mistake, I fear, may be productive of bad consequences to the common cause!

The promoters of opening a new road, either do believe (or would fain have it thought so) that there is time enough to accomplish our Plan this season: But others who judge freer from prejudice, are of a quite contrary opinion—As the Road is not yet opened half way, and not 20 days provision for the Troops got the length of this place—which can not be attributed to a juster cause than the badness of the road; altho’ many other reasons are assigned for it. We find that the frosts have already changed the face of nature—among these mountains. We know there is not more than a month left for Enterprize: we know also, that a number of Horses can not subsist after that time, on a Road stripped of its herbage—and very few there are who apprehend that our affairs can be brought to favourable issue by that period. nor do I see how it is possible, if every thing else answered, that men half-naked can live in Tents much longer. I am Hon. Sir, Your most obedient, and most hble Servt

G:W.
Camp, at Rays town, the 28th Sept. 1758

